Title: 76. A Bill Prescribing the Punishment of Those Who Sell Unwholesome Meat or Drink, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that a butcher that selleth the flesh of any animal dying, otherwise than by slaughter, or slaughtered when diseased, or a baker, brewer, or distiller, who selleth unwholesome bread or drink shall, on conviction the first time, be amerced; the second time he shall suffer judgment of the pillory, and the third time he shall be imprisoned and make  fine; and every time after he shall be adjudged to hard labour six month in the public works.
